
	
		I
		111th CONGRESS
		2d Session
		H. R. 4565
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Owens (for
			 himself, Mr. Teague,
			 Mr. Arcuri, and
			 Mr. Minnick) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a refundable credit for increasing employment.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Jobs Tax Credit Act of
			 2010.
		2.Refundable credit
			 for increasing employment
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Credit for
				increasing employment
						(a)In
				generalIn the case of an
				eligible employer, there shall be allowed as a credit against the tax imposed
				by this subtitle—
							(1)for any taxable
				year beginning in 2010, an amount equal to 15 percent of the excess (if any)
				of—
								(A)the aggregate
				wages paid during 2010, over
								(B)the inflation-adjusted wages paid during
				2009, and
								(2)for any taxable year beginning in 2011, an
				amount equal to 10 percent of the excess (if any) of—
								(A)the aggregate
				wages paid during 2011, over
								(B)the inflation-adjusted wages paid during
				2010.
								(b)Eligible
				employerFor purposes of this section, the term eligible
				employer means any employer which conducts an active trade or business
				in an area other than—
							(1)a city or town
				with a population of more than 50,000 inhabitants (based on the most recent
				available census data), or
							(2)any urbanized area
				contiguous and adjacent to such a city or town.
							(c)Quarterly
				advance payments of credit
							(1)In
				generalThe Secretary shall
				pay (without interest) to each employer for each calendar quarter an amount
				equal to the credit percentage of the excess (if any) of—
								(A)the aggregate
				wages paid by the employer during such quarter, over
								(B)the
				inflation-adjusted wages paid by the employer during the comparable quarter of
				the preceding calendar year.
								(2)Credit
				percentageFor purposes of
				paragraph (1), the credit percentage is—
								(A)15 percent in the
				case of the calendar quarters of 2010, and
								(B)10 percent in the
				case of the calendar quarters of 2011.
								(3)Reconciliation
								(A)In
				generalIf there is a payment
				under paragraph (1) for 1 or more calendar quarters ending with or within a
				taxable year, then the tax imposed by this chapter for such taxable year shall
				be increased by the aggregate amount of such payments.
								(B)ReconciliationAny
				increase in tax under subparagraph (A) shall not be treated as tax imposed by
				this chapter for purposes of determining the amount of any credit (other than
				the credit under subsection (a)) allowable under this part.
								(4)Time for filing
				claimNo claim shall be
				allowed under this subsection with respect to any calendar quarter unless filed
				on or before the earlier of—
								(A)the last day of the succeeding quarter,
				or
								(B)the time
				prescribed by law for filing the return of tax imposed by this chapter for the
				taxable year in which or with which such quarter ends.
								(5)InterestNotwithstanding
				paragraph (1), if the Secretary has not paid pursuant to a claim filed under
				this subsection within 45 days of the date of the filing of such claim (20 days
				in the case of an electronic claim), the claim shall be paid with interest from
				such date determined by using the overpayment rate and method under section
				6621.
							(d)Total wages must
				increaseThe amount of credit allowed under this section for any
				taxable year shall not exceed the amount which would be so allowed for such
				year if—
							(1)the aggregate
				amounts taken into account as wages were determined without any dollar
				limitation, and
							(2)103 percent of the
				amount of wages otherwise required to be taken into account under subsection
				(a)(1)(B) or subsection (a)(2)(B), as the case may be, were taken into
				account.
							(e)Inflation-Adjusted
				wages; wagesFor purposes of
				this section—
							(1)Inflation-adjusted
				wages
								(A)In
				generalThe term inflation-adjusted wages means, for
				any period—
									(i)the aggregate
				wages paid by the employer during such period, increased by
									(ii)an amount equal
				to the inflation percentage of such wages.
									(B)Inflation
				percentageThe inflation percentage is—
									(i)3
				percent for purposes of determining inflation-adjusted wages for periods during
				2009, and
									(ii)5 percent for purposes of determining
				inflation-adjusted wages for periods during 2010.
									(2)Wages
								(A)In
				generalExcept as provided in subparagraph (B), the term
				wages means, with respect to any calendar year, so much of wages
				(as defined in section 3121(a)) as does not exceed the median household income
				in the United States for the preceding calendar year.
								(B)Railway
				laborIn the case of
				remuneration subject to the tax imposed by 3201(a), the term wages
				means, with respect to any calendar year, so much of compensation (as defined
				in section 3231(e)) as does not exceed the median household income in the
				United States for the preceding calendar year.
								(f)Special
				rules
							(1)Adjustments for
				certain acquisitions, etc
								(A)AcquisitionsIf, after December 31, 2008, an employer
				acquires the major portion of a trade or business of another person
				(hereinafter in this subparagraph referred to as the
				predecessor) or the major portion of a separate unit of a trade
				or business of a predecessor, then, for purposes of applying this section for
				any calendar year ending after such acquisition, the amount of wages deemed
				paid by the employer during periods before such acquisition shall be increased
				by so much of such wages paid by the predecessor with respect to the acquired
				trade or business as is attributable to the portion of such trade or business
				acquired by the employer.
								(B)DispositionsIf,
				after December 31, 2008—
									(i)an
				employer disposes of the major portion of any trade or business of the employer
				or the major portion of a separate unit of a trade or business of the employer
				in a transaction to which subparagraph (A) applies, and
									(ii)the employer
				furnishes the acquiring person such information as is necessary for the
				application of subparagraph (A),
									then,
				for purposes of applying this section for any calendar year ending after such
				disposition, the amount of wages deemed paid by the employer during periods
				before such disposition shall be decreased by so much of such wages as is
				attributable to such trade or business or separate unit.(2)Change in status
				from self-employed to employeeIf—
								(A)during 2009 or
				2010 an individual has net earnings from self-employment (as defined in section
				1402(a)) which are attributable a trade or business, and
								(B)for any portion of
				the succeeding calendar year such individual is an employee of such trade or
				business,
								then, for
				purposes of determining the credit allowable for a taxable year beginning in
				such succeeding calendar year, the employer’s aggregate wages for 2009 or 2010,
				as the case may be, shall be increased by an amount equal to so much of the net
				earnings referred to in subparagraph (A) as does not exceed the median
				household income in the United States for 2009 or 2010, as the case may
				be.(3)Certain other
				rules to applyRules similar
				to the following rules shall apply for purposes of this section:
								(A)Section 51(f)
				(relating to remuneration must be for trade or business employment).
								(B)Section 51(k)
				(relating to treatment of successor employers; treatment of employees
				performing services for other persons).
								(C)Section 52
				(relating to special rules).
								(4)Short taxable
				yearsIf the employer has more than 1 taxable year beginning in
				2010 or 2011, the credit under this section shall be determined for the
				employer’s last taxable year beginning in 2010 or 2011, as the case may
				be.
							(g)Tax-Exempt
				employers treated as taxpayersSolely for purposes of this
				section and section 6402, employers exempt from tax under section 501(a) shall
				be treated as
				taxpayers.
						.
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code is amended by
			 inserting 36B(a), before 45A(a).
			(c)Conforming
			 amendments
				(1)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting 36B, after
			 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						Sec. 36B. Credit for increasing
				employment..
					
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			(e)Notice of
			 availability of creditThe Secretary of the Treasury shall work
			 with the State Employment Security Agencies to inform businesses of the
			 availability of section 36B of the Internal Revenue Code of 1986 (as added by
			 this Act).
			
